DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are detailed below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim limitation “first actuating means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “actuating” and “which alternately moves it [the movable front shutter?] at least between a first position in which said front shutter closes said initial chamber from an outer side and a second position, in which said front shutter opens said initial chamber from said outer side, thus putting it [the initial chamber?] into communication with the external environment] without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-34 and 56-61 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “It is worth noting that the first actuating means 10 which move the movable front shutter 8 preferably but not necessarily, comprise a linear actuating member 28, selected from the group consisting of pneumatic actuators, hydraulic actuators (preferred solution) and the like, which is rigidly coupled to a first end 29a of an articulation lever 29 provided with a second end 29b connected to the side edge 8a of the movable front shutter 8, so that, as shown in greater detail in figures 2 and 3,” (page 14 lines 21-32).
Accordingly, the claimed “first actuating means” has been interpreted as a linear actuator selected, wherein said linear actuator is a pneumatic actuator or a hydraulic actuator, as well as equivalents thereof.

Claim limitation “closing means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “closing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-34 and 56-61 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “In preferred but not exclusive manner, the closure means 211 firstly comprise a first auxiliary movable center shutter 221 interposed between the second tubular body 202 and the third tubular body 216, opposite to and facing the movable center shutter 214 and cooperating with third actuating means (not shown in the accompanying figures but of the same type as the second actuating means 16 provided on the movable shutter 15 of the pyrolysis device 1). The third actuating means move the first auxiliary movable shutter 221 alternately between a closed position, in which the first auxiliary movable shutter 221 keeps the pyrolysis chamber 212 and the final cooling chamber 218 mutually insulated (and hermetically closes the third tubular body 216 at least at the height of the second head 216b), and an open position in which the first auxiliary movable shutter 221 connects the pyrolysis chamber 212 to the chamber cooling end 218 (which in figure 24 is the last chamber of the cycle). In greater detail, the first rear movable shutter 221 is arranged at the inlet mouth of the third tubular body 216 and the outlet mouth 220 of the second tubular body 210 from which the shaped carriage 204 exits at the end of the pyrolysis treatment in the pyrolysis chamber 212. Similarly, the closure means 211 firstly also comprise, in this case, a second auxiliary movable center shutter 222 interposed between the third tubular body 216 and the third tubular body 217, opposite to and facing the first movable center shutter 221 and cooperating with fourth actuating means (not shown in the accompanying figures but of the same type as the second actuating means 16 provided on the movable shutter 15 of the pyrolysis device 1).  Also the third actuating means move the second auxiliary movable shutter 222 alternately between a closing position, in which the first auxiliary movable shutter 221 keeps the pyrolysis chamber 218 and the final cooling chamber 219 
Accordingly, the claimed “closing means” has been interpreted as a means comprised of a first auxiliary movable center shutter, optionally a second auxiliary movable center shutter, a third actuating means for moving the first auxiliary center shutter and optionally the second auxiliary center shutter, and optionally a fourth actuating means for moving the second auxiliary center shutter, as well as equivalents thereof.
Note: The third actuating means and the fourth actuating means are both means plus function limitations requiring further interpretation under 112(f). See 112(f) interpretations below for details.

Claim limitation “microwave heating sources” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “sources” coupled with functional language “microwave heating” and “”coupled to said second tubular body and facing said pyrolysis chamber in which they activate said pyrolysis treatment on said polymeric material present in said shaped carriage” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-34 and 56-61 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “According to the preferred embodiment of the invention described herein, the microwave 
Accordingly, the claimed “microwave heating sources” has been interpreted as a plurality of cartridge feeders each comprising a plurality of microwave generation devices, as well as equivalents thereof.
Note: The “microwave generation devices” are means plus function limitations requiring further interpretation under 112(f). Applicant’s specification fails to provide any corresponding structure for the “microwave generation devices”. However, a person having ordinary skill in the art would recognize the corresponding structure as being substantially any microwave generator.

Claim limitation “second actuating means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “actuating” and “which alternately move it at least between a closing position, in which said center shutter keeps said initial chamber and said pyrolysis chamber mutually isolated, and an opening position in which said center shutter puts said initial chamber into 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-34 and 56-61 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “In a preferred but not exclusive way, the aforesaid second actuating means 16 comprise a pair of vertically actuated hydraulic actuators 83, 84, which are mutually parallel and spaced apart, each of which is provided with: - a supporting cylinder 85 fixed, near a base wall 85a thereof, to the inner surface  86a of a lower lamina 86 of the fixed outer bearing casing 70; - a force piston 87 coupled, near a free end 86a thereof external to the supporting cylinder 85, to one of the ends 77a, 77b of the transverse rod 77,” (page 24).
Accordingly, the claimed “second actuating means” has been interpreted as a pair of vertically actuated hydraulic actuators, as well as equivalents thereof.

Claim limitation “third actuating means” (incorporated into the claims by virtue of necessary 112(f) interpretations of the claimed “closing means”) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “actuating” and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-34 and 56-61 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “third actuating means (not shown in the accompanying figures but of the same type as the second actuating means 16 provided on the movable shutter 15 of the pyrolysis device 1),” (page 35).
Accordingly, the claimed “third actuating means” has been interpreted as a pair of vertically actuated hydraulic actuators, as well as equivalents thereof.

Claim limitation “fourth actuating means” (incorporated into the claims by virtue of necessary 112(f) interpretations of the claimed “closing means”) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “actuating” and without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-34 and 56-61 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “fourth actuating means (not shown in the accompanying figures but of the same type as the second actuating means 16 provided on the movable shutter 15 of the pyrolysis device 1),” (page 36).
Accordingly, the claimed “fourth actuating means” has been interpreted as a pair of vertically actuated hydraulic actuators, as well as equivalents thereof.

Claim limitation “first moving means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “moving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13, 14, 16, 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “By way of illustrative and preferred example only, the first moving means 23 comprise two 
Accordingly, the claimed “first moving means” has been interpreted some number of transmission assemblies, as well as equivalents thereof.

Claim limitation “first driving means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13, 14, 16, 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to disclose any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would presume that the first driving means is some type of engine or motor.
Accordingly, the claimed “first driving means” has been interpreted as an engine or motor, as well as equivalents thereof.

Claim limitation “second moving means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “moving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 and 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “In particular, the second moving means 31 conveniently have the same constructional composition described above in detail, of the first moving means 23 with which they cooperate in this variant both in the passage of the shaped carriage 5 from the initial chamber 4 into the pyrolysis chamber 13 and in the reverse passage,” (page 15).
Accordingly, the claimed “second moving means” has been interpreted as some number of transmission assemblies, as well as equivalents thereof.

Claim limitation “second driving means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 and 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: A review of the specification shows that the specification fails to disclose any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person 
Accordingly, the claimed “second driving means” has been interpreted as an engine or motor, as well as equivalents thereof.

Claim limitation “third moving means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “moving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to disclose any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would presume that the third moving means posses the same structure as the first and second moving means. 
Accordingly, the claimed “third moving means” has been interpreted as some number of transmission assemblies, as well as equivalents thereof.

Claim limitation “third driving means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “driving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 17 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Accordingly, the claimed “third driving means” has been interpreted as an engine or motor, as well as equivalents thereof.

Claim limitation “fastening means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “fastening” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to disclose any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. The specification notably fails to recite any “fasteners”, “fastening”, or “fastening means”. However, a person having ordinary skill in the art would presume that the fastening means is some type of fastener.
Accordingly, the claimed “fastening means” has been interpreted as a fastener, as well as equivalents thereof.

Claim limitation “microwave generation device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “microwave generation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Accordingly, the claimed “microwave generation device” has been interpreted as a microwave generator, as well as equivalents thereof.

Claim limitation “shielding means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “shielding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 20-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The detail in figure 12b shows that, more specifically, the shielding means 46 comprise for example: - two main laminar plates 47, 48, each arranged in front of one of the two pluralities of described cartridge feeders 44 and made of refractory material with high mechanical strength (or mechanically robust material) transparent to electromagnetic waves, facing the pyrolysis chamber 13 and coupled to the inner wall 11 e of the second tubular body 11 by means of the supporting means, in the assembly indicated by reference numeral 49; - two secondary laminar plates 50, 51 for each microwave generation device 45 and respective cartridge feeder 44, each made of a material which is transparent to microwaves E, the first of which (designated by reference numeral 50) facing the respective main laminar plate 47, 48 and the second of which (designated by reference numeral 51) facing microwave generation devices 45 and respective cartridge feeder 44; both secondary laminar plates 50, 51 are stably contained in a through hole 52 obtained in the second tubular body 11.  More precisely, each main laminar plate 47, 48 extends over the entire axial length of the second tubular body 11, to the inner wall 11 e of which it is 
Accordingly, the claimed “shielding means” has been interpreted as at least one main laminar plates and, optionally, at least one secondary laminar plate, as well as equivalents thereof.

Claim limitation “supporting means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “supporting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “In preferred but non-binding manner, the supporting means 49 comprise a plurality of laminar tongues 55, 56 mutually spaced apart and uniformly distributed along the longitudinal axis X, on a pair of 
Accordingly, the claimed “supporting means” has been interpreted as a plurality of laminar tongues, as well as equivalents thereof.

Claim limitation “auxiliary heating means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “auxiliary heating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 31 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Such auxiliary heating means, such as, for example, electrical resistances of the traditional type, are arranged on the bottom 11 d of the second tubular body 11 and inside the pyrolysis chamber 13, so as to be under the shaped carriage 5 when it is in the pyrolysis chamber 13 itself, and perform the function of preheating from ambient temperature the polymeric material to be subjected to pyrolysis treatment, present in the shaped carriage 5,” (Pages 21-22).
Accordingly, the claimed “auxiliary heating means” has been interpreted as one or more electrical resistance heaters, as well as equivalents thereof.

Claim limitation “movable inner assembly” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “movable” and “a lowered position, coinciding with said closing position, in which said movable inner assembly physically separates each other said initial chamber and said pyrolysis chamber, thus closing an axial outlet mouth of said first tubular body and an axial inlet mouth of said second tubular body; a raised position, coinciding with said opening position, in 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 33, 34, and 56-59 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “By way of preferred but not limiting example, the movable inner assembly 71 comprises: - a pair of compartmenting bulkheads, clearly visible in figures 21 and 22 and indicated as a whole respectively by reference numerals 88 and 89, facing each other, integral with the transverse rod 77 cooperating with the main guiding means 72 and operatively connected to the second actuating means 16: such two compartmenting bulkheads 88, 89 close, when the movable inner assembly 71 takes the lowered position, a pair of respective through apertures 90, 91 facing each other and opposite formed respectively in the front face 70a and the rear face 70b of the fixed outer bearing casing 70; - feeding means, indicated as a whole by reference numeral 92, which, on the one hand, make the movement of the compartmenting bulkheads 88, 89 integral with the transverse rod 77 and, on the other hand, cooperate with two idle rollers 93, 94 projecting from the inner wall 88a, 89a of respective compartmenting bulkheads 88, 89 to which each one is made integral by means of a pair of supporting brackets 95, clearly shown in the enlargements in figures 22a and 23a.
Accordingly, the claimed “movable inner assembly” has been interpreted as a pair of compartmenting bulkheads and a feeding means, as well as equivalents thereof.
Note: The limitation “feeding means” is a means plus function limitation requiring interpretation under 112(f). See interpretation below for details.

Claim limitation “feeding means” (incorporated into the claims by virtue of necessary 112(f) interpretations of the claimed “movable inner assembly”)  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “feeding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 33, 34, and 56-59 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Also for the feeding means, it is understood that in other embodiments of the invention, not shown in the accompanying drawings, they may comprise a different number of rise wedges from two, since such a number may vary according to design choices, starting from one; it is apparent that in these circumstances, also the number of idle rollers and flat contrast surfaces will vary in accordance, remaining equal to that of the rise wedges. In particular, if a single idle roller is included in the presence of a single rise wedge, the idle roller itself will be coupled only to one of the compartmenting shutters of the movable inner assembly, provided that the two shutters are mutually integral also in the raising and lowering motion to open and close the through apertures which are presented thereto, respectively.
Accordingly, the claimed “feeding means” has been interpreted as at least two rise wedges and at least one idle rollers and flat contrast surfaces, as well as equivalents thereof.

Claim limitation “main guiding means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “guiding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 33, 34, and 56-59 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
Accordingly, the claimed “main guiding means” has been interpreted as a pair of mutually parallel and spaced apart vertical plates 78, 79, arranged in each of the side walls 75, 76 of the fixed outer bearing casing 70, to the inner longitudinal surface 75, 76 of which, a linear groove 80 open towards the inside of the fixed outer bearing casing 70 is fixed and identified therebetween; - two ends 77a, 77b opposite to each other of the transverse rod 77, each of which is inserted into the linear groove 80 defined in one of the side walls 75, 76 of the bearing casing 70;  -  two sliding elements 81, 82 for each of the ends 77a, 77b of the transverse rod 77 to which they are coupled on opposite sides, interfering with an inner wall 78a, 79a of the vertical plates 78, 79, as well as equivalents thereof.

Claim limitation “cooling devices” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “cooling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 61 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to disclose any corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Furthermore, the 
Accordingly, the claimed “cooling devices” has been rejected under 112(b). See 112 rejections below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 and 56-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are replete with indefinite language. Individual instances of indefinite language are described below. However, given the length of the claims and the large amount of indefinite language found therein, Applicant is encouraged to conduct their own a thorough review of the claims.
Regarding the use of the term “means” within the claims: 
The claims recite multiple limitations which incorporate the word “means”. Although the word “means” is often read as a singular noun, i.e. as referring to only one “means” of performing a function, the phrasing of Applicant’s claims indicates that, in many cases, Applicant uses the term “means” as a plural noun, i.e. as referring to a plurality of means. Where such phrasing is present, it suggests that the claims are to require a plurality of “means”, i.e. at least two “means”.
However, a review of Applicant’s disclosure suggests that such is not Applicants intent. Therefore, for the purposes of examination, the use of “means” as a plural noun has been interpreted as not necessarily referring to plural means.

Claim 1 recites “a pyrolysis device for the disposal of polymeric materails characterized in that it comprises” in lines 1-2 (emphasis added). The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “pyrolysis device for the disposal of polymeric materials”.
Furthermore, Examiner objects to the usage of the phrase “characterized in that X comprises” (X in this instance being “it”), as said phrase is essentially an overly complex way of saying “comprising”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Claim 1 recites “first actuating means which alternately move it at least between a first position…” in lines 8-9 (emphasis added).  The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “movable front shutter”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Claim 1 recites “in which said front shutter opens said initial chamber from said outer side thus putting it into communication with the external environment” in lines 10-11 (emphasis added).  The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the 
In the present instance, the word “it” is presumably intended to refer to the “initial chamber”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Claim 1 recites the limitation "the external environment" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “polymeric material to be subjected to the pyrolysis treatment” in lines 14-15. It is unclear if said “polymeric material to be subjected to the pyrolysis treatment” are the same as those recited earlier in the claim. 
Presumably, it is Applicant’s intent that the “polymeric material to be subjected to the pyrolysis treatment” recited in lines 14-15 are the same as those recited earlier in the claim. If such is the case, the limitation in question should be amended to recite --the polymeric material to be subjected to the pyrolysis treatment--.
Claim 1 recites the limitation "the replacement of the air present" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the air present" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “one or more microwave heating sources coupled to said second tubular body and facing said pyrolysis chamber in which they activate said pyrolysis treatment…” in lines 18-20 (emphasis added). The use of the pronoun “they”, as well as other pronouns, such as “it”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “they” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element(s) to which said word “they” is referring.
In the present instance, the word “they” is presumably intended to refer to the “one or more microwave heating sources”.

Claim 1 recites “second actuating means which alternately move it at least between a closing position…” in lines 22-23 (emphasis added).  The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “movable center shutter”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Claims 2-34 and 56-61 are rejected due to their dependency on indefinite claim 1.
Claim 2 recites “the device according to claim 1, characterized in that it comprises” in line 1 (emphasis added). The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “device according to claim 1”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Furthermore, the device of according to claim 1, is already “characterized in that it comprises” the elements of claim 1. Therefore, the said device as further limited by claim 2 must be “characterized in that it further comprises”. 
Furthermore, Examiner objects to the usage of the phrase “characterized in that X comprises” (X in this instance being “it”), as said phrase is essentially an overly complex way of saying “comprising”.
Claim 2 recites “at least a third tubular body, normally closed at a first head and functionally arranged downstream of said second body tubular from which it is physically separated and with which it temporarily communicates,” in lines 2-4 (emphasis added).  The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “third tubular body”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Claim 2 recites the limitation "the residues of said polymeric material just subjected to said pyrolysis treatment" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “said third tubular body coincides with said first tubular body (3) and is closed, at a first head (3a), by said movable center shutter (15) when the latter takes said closing position and, at a second head (3b) opposed to said first head (3a), by said movable front shutter (8) when the latter takes said first position,” in lines 1-5 (emphasis added). The use of the terms such as “the later” and “the former” within the claims leads to a lack of clarity. In particular, the term “the later” lacks antecedent basis. Furthermore, when the term “the later” is used within a claim to refer to a claimed element, it is difficult, to identify with certainty which element to which said word “the later” is referring. Furthermore, subsequent claim amendments are likely to inadvertently change the meaning of “the later”.
In the present instance, the term “the later” is presumably intended to refer to the “movable front shutter”.
Applicant should amend the limitation in question by replacing “the later” with the specific element to which “the later” is meant to refer.
Claim 4 recites the limitation "the end of the pyrolysis process" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the entry direction (G) of said shaped carriage into said initial chamber and into said pyrolysis chamber." in lines 8-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 specifies that the third tubular body “coincides” with the first tubular body and that the final cooling chamber is “coinciding” with the initial washing or drainage chamber. The limitations of claim 4 thus appear to indicate that the first tubular body and the third tubular body are one in the same, and that the final cooling chamber and the initial chamber are one in the same.
If such is the case, it is unreasonable to frame the claimed device as having both first and third tubular bodies and an initial chamber and a final cooling chamber, as such framing indicates that the first and third tubular bodies are distinct elements, and that the initial chamber and a final cooling chamber are also distinct elements. It would be more reasonable and clearer to say that the device of claim 4 has a first tubular body that defines a chamber which functions as an initial washing or drainage chamber and a final cooling chamber.
Applicant should amend claim 4 to clarify the relationship between the first and third tubular bodies and the relationship between the initial washing or drainage chamber and the final cooling chamber. If the first tubular body and the third tubular body are one in the same, and that the final cooling chamber and the initial chamber are one in the same, as the limitations of claim 4 suggest, the claim must not frame said elements as being distinct from one another. 
Claim 5 recites the limitation "the outer annular edge" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “characterized in that said third tubular body (216, 217) is a distinct mechanical piece separated from said first tubular body (202) and said second tubular body (210), with respect to which it is” in lines 1-3 (emphasis added).  The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “third tubular body”.

Furthermore, it is unclear from the wording of the phrase “with respect to which it is”, with respect to what element “it” “is”. Presumably, “it” “is” with respect to the second tubular body.
Applicant should amend the limitation in question to clearly specify with respect to which element “it” [i.e. the third tubular body] “is”.
Claim 6 recites “with respect to which it is: arranged downstream, resulting axially opposite to said first tubular body arranged functionally upstream of said second tubular body,” in lines 3-5 (emphasis added). It is unclear what the phrase “arranged downstream, resulting axially opposite to said first tubular body arranged functionally upstream of said second tubular body” is intended to require of “it” (the third tubular body?).
Applicant should amend claim 6 to clarify as appropriate. 
Claim 7 recites “said closing means comprise an auxiliary movable center shutter interposed between said second tubular body and said third tubular body, opposed and facing said movable center shutter and cooperating with third actuating means which alternately move it between a closing position…” in lines 1-5 (emphasis added). The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “auxiliary movable center shutter”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Claim 8 recites the limitation "the end of said pyrolysis treatment in said pyrolysis chamber," in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “said third tubular body is provided with at a first head of a movable rear shutter operatively connected to third actuating means which alternately move it between a first position, in which said rear shutter closes said final cooling chamber from an outer side, and a second position, in which 
It seems likely that Applicant intended for this limitation to require that the third tubular body is provided with a first head of a movable rear shutter operatively connected to third actuating means.
Applicant should amend claim 9 to clarify as appropriate.
Claim 9 recites “said third tubular body is provided with at a first head of a movable rear shutter operatively connected to third actuating means which alternately move it between a first position, in which said rear shutter closes said final cooling chamber from an outer side, and a second position, in which said rear shutter opens from said outer side said final cooling chamber putting it in communication with the external environment,” (emphasis added). The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “movable rear shutter”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Claim 10 recites “the device according to claim 6, characterized in that it comprises” in lines 1-2 (emphasis added). The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “device according to claim 1”.

Furthermore, the device of according to claim 6, is already “characterized in that it comprises” the elements of claim 1 and claim 6, etc. Therefore, the said device as further limited by claim 10 must be “characterized in that it further comprises”. 
Furthermore, Examiner objects to the usage of the phrase “characterized in that X comprises” (X in this instance being “it”), as said phrase is essentially an overly complex way of saying “comprising”.
Claim 10 recites “a plurality of tubular extension bodies arranged mutually axially and consecutively downstream of said second tubular body,” in lines 2-3. It is unclear what real world arrangement of tubular extension bodies is necessary to satisfy the claim language of “arranged mutually axially and consecutively downstream of said second tubular body”.
For the purposes of examination, claim 10 has been interpreted broadly.
Applicant should amend claim 10 to clarify the claimed arrangement of the tubular extension bodies as appropriate.
Claim 10 recites the limitation "the immediately adjacent one," in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a plurality of tubular extension bodies arranged mutually axially and consecutively downstream of said second tubular body, each of which is physically separated and made independent from the immediately adjacent one, with which it temporarily communicates, by means of said closing means,” (emphasis added). The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to a particular tube body.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Claim 10 is a dependent of claim 6. 

Claim 10 requires a plurality of tubular body extensions that are physically separated from an immediately adjacent tubular body by means of the closing means.
Because the closing means separates the third tubular body from the second tubular body and separates individual ones of the tubular body extensions from one another. It suggests that the third tubular body and at least one of the plurality of tubular body extensions are one in the same. However, the claims recite the third tubular body and the tubular body extensions as if they are separate and distinct elements.
Applicant should amend the claims to clarify the structural relationship between the third tubular body.
Claim 11 recites “said interface chimneys communicate with said initial chamber of said first tubular body and/or with said pyrolysis chamber  of said second tubular body  on both of which they are arranged laterally with respect to said longitudinal axis (X),” emphasis added.
The use of the pronoun “they”, as well as other pronouns, such as “it”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “they” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element(s) to which said word “they” is referring.
In the present instance, the word “they” is presumably intended to refer to “said interface chimneys”.
Applicant should amend the limitation in question by replacing “they” with the specific element(s) to which “they” is meant to refer.
Claim 12 recites the limitation "the upper part of the side surface," in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the side surface," in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the external environment of said first tubular body" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Note: The is antecedent basis for “the external environment”, but not for said first tubular body 
Claim 13 recites “the device according to claim 2, characterized in that it comprises” in lines 1-2 (emphasis added). The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “device according to claim 1”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Furthermore, the device of according to claim 2, is already “characterized in that it comprises” the elements of claim 1 and claim 2, etc. Therefore, the said device as further limited by claim 13 must be “characterized in that it further comprises”. 
Furthermore, Examiner objects to the usage of the phrase “characterized in that X comprises” (X in this instance being “it”), as said phrase is essentially an overly complex way of saying “comprising”.
Claim 13 recites the limitation "the pyrolysis process" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the advancement of said shaped carriage along said longitudinal axis (X)…" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “said first driving means adapted to rotate said transverse shaft about a linear axis (Y) orthogonal to said longitudinal axis (X),” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the group consisting of pneumatic actuators, hydraulic actuators and the like” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation “the group consisting of pneumatic actuators, hydraulic actuators and the like” in line 3. Said limitation takes the form of a Markush group, but fails to recite a closed 
	Claim 15 recites the limitation “the side edge of said movable front shutter” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “said first position in which it fully closes said outer side of said initial chamber” in line 9. There is insufficient antecedent basis for this limitation in the claim.
	Note: There is antecedent basis for a “first position, in which said front shutter closes said initial chamber from an outer side”, but not “said first position in which it fully closes said outer side of said initial chamber”.
	Claim 15 recites “when said linear actuating member takes a first operating condition,” in line 6. It is unclear what is meant by the linear actuating member taking “a first operating condition”.
	Applicant should amend claim 15 to clarify as appropriate.
Claim 15 recites “when said linear actuating member takes a second operating condition,” in line 10. It is unclear what is meant by the linear actuating member taking “a second operating condition”.
	Applicant should amend claim 15 to clarify as appropriate.
Claim 15 recites “said movable front shutter takes said first position in which it fully closes said outer side of said initial chamber,” in lines 8-9 (emphasis added).  The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “said movable front shutter”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Claim 15 recites “said movable front shutter, following a rotation of said articulation lever about a fulcrum defined at said first end of said articulation lever, takes said second position in which it fully opens said outer side of said initial chamber,” in lines 12-15 (emphasis added).  The use of the pronoun “it”, as 
In the present instance, the word “it” is presumably intended to refer to the “said movable front shutter”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Claim 15 recites the limitation “said second position in which it fully opens said outer side of said initial chamber” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim.
	Note: There is antecedent basis for a “second position, in which said front shutter opens said initial chamber from said outer side thus putting it into communication with the external environment”, but not “said second position in which it fully opens said outer side of said initial chamber”.
Claim 18 recites the limitation "the outer surface of said first tubular body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 18 recites “said second tubular body is made integral with said movable center shutter through of a second peripheral flange,” in lines 7-8. It is unclear what it means to make the second tubular body and the movable center shutter integral “through of a second peripheral flange”.
	Applicant should amend claim 18 to clarify as appropriate.
Claim 19 recites “said microwave heating sources include one or more cartridge feeders communicating with said pyrolysis chamber and uniformly distributed on the outer wall of said second tubular body with which they are coupled by means of fastening means,” in lines 2-5 (emphasis added).
The use of the pronoun “they”, as well as other pronouns, such as “it”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “they” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element(s) to which said word “they” is referring.
In the present instance, the word “they” is presumably intended to refer to “the one or more cartridge feeders”.

Claim 19 recites “one or more cartridge feeders” in lines 2-3. It is unclear what a “cartridge feeder” is in the context of a microwave heating source. 
In particular, the phrase “cartridge feeder” suggests a structural element which is configured to feed cartridges. However, it is unclear what sort of cartridges said cartridge feeders would feed, to where said cartridge feeders would feed cartridges, or why cartridge feeders (i.e. structures for feeding cartridges of some sort to an undefined location) would even be needed in a microwave heating source.
Based on Applicant’s specification, the term “cartridge feeder” is used to refer to a housing for a plurality of microwave generators (and possibly to a microwave wave guide structure, although there is no explicit identification of the disclosed cartridge feeders as such. Notably, there is no disclosure of the “cartridge feeders” feeding or even accepting cartridges of any sort. Therefore, the term “cartridge feeder” is used by the present Application in a manner inconsistent with the meaning which would be recognized by one of ordinary skill in the art. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cartridge feeder” is indefinite because the specification does not clearly redefine the term.
For the purposes of examination, the claimed “cartridge feeders” have been interpreted as comprising housings for a plurality of microwave generators.
Claim 19, which is a dependent of claim 1, further limits the structure of “said microwave heating sources”. However, claim 1 specifies that the claimed device comprises “one or more microwave heating sources”. In other words, claim 1 only requires the presence of a single microwave heating source. Claim 19 fails to actively/explicitly specify that the claimed device must comprise a plurality of microwave heating sources, but references multiple such sources. Therefore, it is unclear if multiple microwave heating sources are required in the device of claim 19.

Applicant should amend claim 19 (and its dependents) to clarify as appropriate. 
Claim 20 recites “said second tubular body includes shielding means transparent to microwaves, interposed between said microwave heating sources and said pyrolysis chamber which they face,” in lines 2-4 (emphasis added).
The use of the pronoun “they”, as well as other pronouns, such as “it”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “they” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element(s) to which said word “they” is referring.
In the present instance, the word “they” is presumably intended to refer to “said microwave heating sources”.
Applicant should amend the limitation in question by replacing “they” with the specific element(s) to which “they” is meant to refer.
Claim 20 recites “corrosive and/or aggressive gases” in line 5. A person having ordinary skill in the art would understand what a “corrosive gas” is. However, it is unclear what constitutes an “aggressive gas”. Could air be considered aggressive if pressurized to a high level? Certainly, highly pressurized air can be dangerous and damaging. Or is the referenced aggressive nature of a gas a chemical property of the gas, e.g. reactivity?
	Applicant should amend claim 20 to clarify as appropriate. 
Claim 21 recites the limitation "the opposite side" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the upper part of said inner wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the inner surface which delimits said through hole" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the upper part of said outer wall of said tubular body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the electrical and electronic part of said microwave heating source" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the upper part of an outer wall" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the outside" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the microwaves (E) generated by said heating sources" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the magnetic field generated by said heating sources" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the central zone" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29, which is a dependent of claim 28, which in turn is a dependent of claim 1, further limits the structure of “said microwave heating sources”. However, claim 1 specifies that the claimed device comprises “one or more microwave heating sources”. In other words, claim 1 only requires the presence of a single microwave heating source. Neither claim 28 nor claim 29 actively/explicitly specify that the claimed device must comprise a plurality of microwave heating sources, but references multiple such sources. Therefore, it is unclear if multiple microwave heating sources are required in the device of claim 29.
For the purpose of examination, the device of claim 2electron9 and its dependents have been interpreted as requiring multiple microwave heating sources. 
Applicant should amend claim 19 (and its dependents) to clarify as appropriate. 
Claim 30 recites the limitation "the structural stresses generated by said at least partially polygonal profile of said pyrolysis chamber" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites “the device according to claim 1, characterized in that it includes” in line 1 (emphasis added). The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of 
In the present instance, the word “it” is presumably intended to refer to the “device according to claim 1”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Furthermore, the device of according to claim 1, is already “characterized in that it comprises” the elements of claim 1. Therefore, the said device as further limited by claim 2 must be “characterized in that it further includes”. 
Furthermore, Examiner objects to the usage of the phrase “characterized in that X includes” (X in this instance being “it”), as said phrase is essentially an overly complex way of saying “including”.
Claim 32 recites “two peripheral longitudinal flat portions, inclined with respect to said central portion from which they start in a symmetrically opposite manner, so as to define an open squared inner seat, facing upwards and adapted to stably receive said polymeric material to be subjected to said pyrolysis treatment,” in lines 3-6 (emphasis added). The use of the pronoun “they”, as well as other pronouns, such as “it”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “they” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element(s) to which said word “they” is referring.
In the present instance, the word “they” is presumably intended to refer to the “two peripheral longitudinal flat portions”.
Applicant should amend the limitation in question by replacing “they” with the specific element(s) to which “they” is meant to refer.
Claim 33 recites “and a movable inner assembly contained in said fixed outer bearing casing with which is coupled by means of main guiding means and operatively connected to said second actuating means which slide it vertically and alternately at least between,” in lines 4-7 (emphasis added).  The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the 
In the present instance, the word “it” is presumably intended to refer to the “second actuating means”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Claim 33 recites “a lowered position, coinciding with said closing position, in which said movable inner assembly physically separates each other said initial chamber and said pyrolysis chamber thus closing an axial outlet mouth of said first tubular body and an axial inlet mouth of said second tubular body,” in lines 8-11 (emphasis added). The emphasized portion of this limitation is written in an awkward manner to the point where the meaning of said portion is unclear.
Applicant should amend claim 33 to clarify as appropriate. 
Claim 34 recites the limitation "the inner longitudinal surface of two side walls opposed to each other of said fixed outer bearing casing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites “characterized in that said main guiding means are arranged in the inner longitudinal surface of two side walls opposed to each other of said fixed outer bearing casing and cooperate with a transverse rod,” in lines 1-4 (emphasis added). It is unclear from the wording of this limitation what element is required to cooperate with the transverse rod.
Claim 56 recites the limitation "the outer wall of said fixed bearing casing of said movable shutter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites the limitation "the air present in said outer fixed bearing casing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the removal of said movable inner assembly of said movable shutter and/or inspection, maintenance, repair and/or replacement of the inner volume of said outer fixed bearing casing or of the components of said movable inner assembly," in lines 3-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the inner volume of said outer fixed bearing casing" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 57 recites the limitation "the components of said movable inner assembly" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the side surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the components of said movable inner assembly" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the inside of said outer fixed bearing casing" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 60 recites dependency on canceled claim 35. Therefore, claim 60 is indefinite.
Applicant should amend claim 60 to recite dependency on a pending claim.
Claim 60 recites “The device according to claim 35, characterized in that it comprises” in lines 1-2 (emphasis added). The use of the pronoun “it”, as well as other pronouns, such as “they”, within the claims is unacceptable, as reference to elements using pronouns within the claims leads to a lack of clarity. In particular, when the pronoun “it” is used within a claim to refer to a claimed element, it is difficult, if not impossible, to identify with certainty which element to which said word “it” is referring.
In the present instance, the word “it” is presumably intended to refer to the “device according to claim 35”.
Applicant should amend the limitation in question by replacing “it” with the specific element to which “it” is meant to refer.
Furthermore, the device of according to claim 60, is already “characterized in that it comprises” the elements of claim 35, etc. Therefore, the said device as further limited by claim 60 must be “characterized in that it further comprises”. 
Furthermore, Examiner objects to the usage of the phrase “characterized in that X comprises” (X in this instance being “it”), as said phrase is essentially an overly complex way of saying “comprising”.
Claim 61 recites the limitation "at least a third tubular body has a constructional structure substantially equal to that of said first tubular body" in lines 1-3.  There is insufficient antecedent basis for 
Claim 61 recites a constructional structure. It is unclear what constitutes a “constructional structure”, nor is it clear what elements of the third tubular body would be considered to be aspects of said constructional structure.
Applicant should amend claim 61 to clarify as appropriate.
With regard to claim 61: Claim limitation “cooling devices” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 61 recites the limitation "the residues deriving from said pyrolysis treatment performed on said polymeric material" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-32 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farneman (US 2008/0141589).
With regard to claim 1: Farneman teaches a pyrolysis device for the disposal of polymeric materials, e.g. tires (Abstract, Figures 1 and 3, paragraphs [0006], [0133]), the device comprising:  an elongated tubular structure (housing) 12/12’ which extends along a longitudinal axis (Figures 1 and 3A, paragraphs [0132]-[0137] and [0142]-[0151]), the elongated tubular structure 12/12’ comprising:
A first tubular body defining an initial washing/drainage chamber (first lock zone) 34, in which a shaped carriage (a tray or another type of container; not illustrated in Figure 3A) containing a polymeric material to be subjected to pyrolysis treatment is received, and provided with a movable front shutter (lock gate) 36, arranged at an axial inlet mouth through which said shaped carriage (tray or container) containing polymeric material is introduced into said initial washing/drainage chamber 34, wherein said movable front shutter 36 is movable at least between a first position (a closed positon), in which said front shutter 36 closes said initial chamber 34 from an outer side, and a second position (an open position), in which said front shutter 36 opens said initial chamber 34 from said outer side thus putting it into communication with the external environment (Figures 1 and 3A, paragraphs [0142]-[0151]).
A second tubular body, located downstream of said first tubular body and provided at a first end with closing means (reduction gate) 44, defining a pyrolysis chamber (reduction zone) 14 which receives said shaped carriage containing polymeric material to be subjected to the pyrolysis treatment (Figures 1 and 3A, paragraphs [0142]-[0151]). Note: Said closing means 44 is comprised of what may be considered to be a “first auxiliary movable center shutter”.
A plurality of interface chimneys (inert gas inlets and outlets) 16, 18, 50, 52, 54, 56 for the replacement the air present in said initial chamber 34 and/or in said pyrolysis chamber 14 with an inert gas (Figures 1 and 3A, paragraphs [0133], [0134], and [0145]). 
A microwave heating source (electromagnetic wave generator) 22 coupled to said second tubular body and facing said pyrolysis chamber 14 in which they (the microwave heating sources) activate said pyrolysis treatment on said polymeric material present in said shaped carriage (Figures 1 and 3A, paragraphs [0132]-[0137], [0142], and [0143]). Note: The microwave heating source 22 in Farneman is a functional equivalent to the structures required under the 112(f) interpretations above. Therefore, the microwave heating source of Farneman satisfies the limitations of the microwave heating source as interpreted under 112(f) above.  

Farneman does not explicitly teach a first actuating means for moving the movable front shutter.
However, Farneman teaches that the movable front shutter 36 can be controlled automatically (paragraph [0142]). A person having ordinary skill in the art would recognize that some sort of automatic actuator would be required to control the movable front shutter automatically. Hydraulic pistons are a type of automatic actuator which is notoriously well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Farneman by adding a first actuating means, e.g. a hydraulic piston, for moving the movable front shutter in order to provide the device of Farneman with a means of controlling the movable front shutter automatically as suggested by Farneman. Note: A hydraulic piston is a linear hydraulic actuator. Therefore, the first actuating means of modified Farneman satisfies the limitations of the “first actuating means” as interpreted under 112(f) above.
Modified Farneman does not explicitly teach a second actuating means for moving the movable center shutter.
However, Farneman teaches that the movable center shutter 38 can be controlled automatically (paragraph [0142]). A person having ordinary skill in the art would recognize that some sort of automatic actuator would be required to control the movable center shutter automatically. Hydraulic pistons are a type of automatic actuator which is notoriously well known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Farneman by adding a second actuating means, e.g. a pair of hydraulic pistons, for moving the movable center shutter in order to provide the device of Farneman with a means of controlling the movable center shutter automatically as suggested by Farneman. Note: The pair of hydraulic pistons making up the second actuating means are necessarily vertically actuated, as they must actuate the movable center shutter 38 in a vertical manner (Farneman: Figures 1 and 3A, paragraphs [0142]-[0151]). 
As discussed above, in modified Farneman, the closing means 44 is comprised of what may be considered a first auxiliary center shutter (Figures 1 and 3A, paragraphs [0142]-[0151]).
Modified Farneman does not explicitly teach that the closing means comprises a third actuating means for moving the first auxiliary center shutter as required under the 112(f) interpretations above. 
However, Farneman teaches that the first auxiliary center shutter 44 constituting the closing means can be controlled automatically (paragraph [0143]). A person having ordinary skill in the art would recognize that some sort of automatic actuator would be required to control first auxiliary center shutter 44 automatically. Hydraulic pistons are a type of automatic actuator which is notoriously well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Farneman by adding a third actuating means, e.g. a pair of hydraulic pistons, for moving the first auxiliary center shutter of the closing means in order to provide the device of Farneman with a means of controlling the first auxiliary center shutter automatically as suggested by Farneman. Note: The pair of hydraulic pistons making up the third actuating means are necessarily vertically actuated, as they must actuate the first auxiliary center shutter 44 in a vertical manner (Figures 1 and 3A, paragraphs [0142]-[0151]). Therefore, the third actuating means of modified Farneman satisfies the limitations of the “third actuating means” as interpreted under 112(f) above.
With regard to claim 2: The device of modified Farneman comprises a third tubular body, normally closed at a first head and functionally arranged downstream of said second body tubular from which it is physically separated and with which it temporarily communicates, having a final cooling chamber (second lock zone) 42 which receives said shaped carriage coming from said pyrolysis chamber 14 and containing the residues of said polymeric material just subjected to said pyrolysis treatment  (Figures 1 and 3A, paragraphs [0142]-[0151]).
With regard to claim 3: In Modified Farneman, said third tubular body is coaxially aligned with said first tubular body and said second tubular body (Figures 1 and 3A, paragraphs [0142]-[0151]).
With regard to claim 4: Modified Farneman is capable of being operated such that the said initial washing or drainage chamber 34 function as the initial washing or drainage chamber as well as the final cooling zone, as the features of the initial chamber 34 are substantially identical to those of the final cooling zone 42 (Figures 1 and 3A, paragraphs [0142]-[0151]).
When operating in such a manner it could be said that modified Farneman has a third tubular body that coincides with said first tubular body and is closed, at a first head, by said movable center shutter 38 when the latter takes said closing position and, at a second head opposed to said first head, by said movable front shutter 36 when the latter takes said first position, so that when said front shutter takes said second position, said third tubular body is open and puts a final cooling chamber 34, coinciding with said initial washing or drainage chamber 34, into communication with the external environment for releasing said shaped carriage, at the end of the pyrolysis process, according to an exit direction opposite to the entry direction of said shaped carriage into said initial chamber and into said pyrolysis chamber.
With regard to claim 5: Modified Farneman does not explicitly teach that closing means 44 comprise a fixed laminar plate provided with an annular flange fixed to the outer annular edge of said second tubular body at said first end.
However, Farneman does teach that the closing means 44 may be provided with hardware to ensure that when the closing means 44 is closed, it forms a seal to prevent leakage of gas or electromagnetic wave energy (paragraph [0144]). A person having ordinary skill in the art would recognize that a fixed laminar plate provided with an annular flange fixed to the outer annular edge of said second tubular body at said first end is one possible form of such hardware.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding to the closing means a fixed laminar plate provided with an annular flange fixed to the outer annular edge of said second tubular body at said first end, in order to ensure that said closing means 44, when closed, forms a seal to prevent leakage of gas or electromagnetic wave energy.
With regard to claim 6: In modified Farneman said third tubular body is a distinct mechanical piece separated from said first tubular body and said second tubular body, with respect to which it is: arranged downstream, resulting axially opposite to said first tubular body arranged functionally upstream 
With regard to claim 7: As discussed in the rejection of claim 1 above, in modified Farneman, said closing means 44 comprises an auxiliary movable center shutter interposed between said second tubular body and said third tubular body, opposed and facing said movable center shutter and cooperating with third actuating means which alternately move it between a closing position, in which said auxiliary movable shutter keeps said pyrolysis chamber and said final chamber isolated from each other, and an opening position, in which said auxiliary movable shutter puts said pyrolysis chamber into communication with said final chamber (Figures 1 and 3A, paragraphs [0142]-[0151]; see rejection of claim 1 above for further details, in particular details regarding the “third actuating means”).
With regard to claim 8: In modified Farneman, said auxiliary movable center shutter is arranged at the inlet mouth of said third tubular body and at the outlet mouth of said second body tubular from which said shaped carriage exits at the end of said pyrolysis treatment in said pyrolysis chamber (Figures 1 and 3A, paragraphs [0142]-[0151]; see rejection of claim 1 above for further details).
With regard to claim 9: In modified Farneman, the third tubular body is provided with at a first head of a movable rear shutter 48 movable between a first position, in which said rear shutter closes said final cooling chamber from an outer side, and a second position, in which said rear shutter opens from said outer side said final cooling chamber putting it in communication with the external environment (Figures 1 and 3A, paragraphs [0142]-[0151]).
However, Farneman teaches that the movable rear shutter 48 can be controlled automatically (paragraph [0143]). A person having ordinary skill in the art would recognize that some sort of automatic actuator would be required to control the movable rear shutter 48 automatically. Hydraulic pistons are a type of automatic actuator which is notoriously well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Farneman by adding a third actuating means, e.g. a pair of hydraulic pistons, for moving the movable rear shutter in order to provide the device of Farneman with a means of controlling the movable rear shutter automatically as suggested by Farneman. Note: The pair of hydraulic pistons making up the 
With regard to claim 10: Modified Farneman does not explicitly teach that the device comprises a plurality of tubular extension bodies arranged mutually axially and consecutively downstream of said second tubular body, each of which is physically separated and made independent from the immediately adjacent one, with which it temporarily communicates, by means of said closing means.
However, Farneman does teach that the device comprises a tubular extension body (i.e. the third tubular body) arranged mutually axially and consecutively downstream of said second tubular body, which is physically separated and made independent from the second tubular body, with which it temporarily communicates, by means of said closing means 44 (Figures 1 and 3A, paragraphs [0142]-[0151]). A person having ordinary skill in the art would recognize that the third tubular body and the closing means 44 need merely be duplicated one or more times in order to provide the device of modified Farneman with a plurality of tubular extension bodies arranged mutually axially and consecutively downstream of said second tubular body, each of which is physically separated and made independent from the immediately adjacent one, with which it temporarily communicates, by means of said closing means. The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by duplicating the third tubular body and the closing means 44 one or more times, so as to provide the device of Farneman with, a plurality of tubular extension bodies arranged mutually axially and consecutively downstream of said second tubular body, each of which is physically separated and made independent from the immediately adjacent one, with which it temporarily communicates, by means of said closing means, in order to obtain a predictably functional device having a plurality of duplicate third tubular bodies and closing means 44.
With regard to claim 11: In modified Farneman, at least some of the interface chimneys (inert gas inlets and outlets) 16, 18, 50, 52, 54, 56, i.e. at least chimneys 16 and 18, communicate with the 
Furthermore, a person having ordinary skill in the art would recognize that the exact placement of said interface chimneys 16, 18, 50, 52, 54, 56 relative to the longitudinal axis is a matter of obvious design choice having little to no impact on the functionality of the device of Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by altering the locations at which the interface chimneys 16, 18, 50, 52, 54, 56 are arranged, i.e. such that said interface chimneys communicate with said initial chamber of said first tubular body and/or with said pyrolysis chamber of said second tubular body on both of which they are arranged laterally with respect to said longitudinal axis (X), in order to obtain a device wherein said interface chimneys function with predictable success in a manner identical to the chimneys in base Farneman.
With regard to claim 12: Modified Farneman is silent to said first tubular body comprising on the upper part of the side surface one or more safety chimneys communicating with said initial chamber, at least one of which comprises at least one burst disc adapted to be activated to prevent damage to said first tubular body due to an abrupt and sudden increase in pressure difference between said initial chamber of said first tubular body and the external environment of said first tubular body.
However, the claimed safety chimneys are essentially emergency pressure relief valves. Emergency pressure relief valves are notoriously well known to those of ordinary skill in the art, and are well understood to be advantageous in that they prevent explosion or bursting of vessels due to over pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding one or more safety chimneys communicating with said initial chamber, at least one of which comprises at least one burst disc adapted to be activated to prevent damage to said first tubular body due to an abrupt and sudden increase in pressure difference between said initial chamber of said first tubular body and the external environment of said first tubular body, in order to prevent the tubular bodies from bursting or exploding due to overpressure.
With regard to claim 13: The device of modified Farneman further comprises a first moving means (containing handling system) comprised of at least one transmission assembly, e.g. belts, chains, push rods, etc., installed in said initial washing or drainage chamber 34 and at a bottom of said first tubular body and to determine the advancement of said shaped carriage along said longitudinal axis (X) from said initial chamber to said pyrolysis chamber 14 during the pyrolysis process (Figures 1 and 3A, paragraphs [0142]-[0151]).
Although it is not explicitly stated, it is understood that the first moving means is necessarily operatively connected to a first driving means, i.e. an engine or motor of some sort, as the first moving means (containing handling system), which is comprised of, for example, belts, chains, or push rods, requires some sort of engine or motor to induce the movement thereof.
With regard to claim 14: In modified Farneman, the first moving means comprises at least one transmission assembly, e.g. a belt, chain, push rod, etc.
Modified Farneman does not explicitly teach that the at least one transmission assembly substantially extends over the entire length of said first tubular body along said longitudinal axis (X).
However, a person having ordinary skill in the art would recognize that the at least one transmission assembly would need to extend across the entire first tubular body, either on its own or in cooperation with other transmission assemblies, in order to successfully convey material/the carriage through the whole length of the first tubular body, which is clearly required in order to successfully convey material/the carriage to the second tubular body from the first.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the at least one transmission assembly to substantially extends over the entire length of said first tubular body along said longitudinal axis (X), either on its own or in cooperation with other transmission assemblies, in order to obtain a device wherein said at least one transmission assembly is capable of successfully conveying material/the carriage to the second tubular body from the first.
Modified Farneman is silent to the at least one transmission assembly being rotated by a transverse shaft integral with said transmission assembly and keyed onto said first driving means adapted to rotate said transverse shaft about a linear axis (Y) orthogonal to said longitudinal axis (X).

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the at least one transmission assembly to be rotated by a transverse shaft integral with said transmission assembly and keyed onto said first driving means adapted to rotate said transverse shaft about a linear axis (Y) orthogonal to said longitudinal axis (X), in order to obtain a device having an arrangement wherein the driving means is actually capable of successfully inducing movement of the transmission assembly such that said transmission assembly (being a belt or chain) is actually capable of moving the material/carriage from the inlet of the first tubular body to the outlet thereof.
With regard to claim 15: Modified Farneman does not explicitly teach that said first actuating means comprise a linear actuating member selected from the group consisting of pneumatic actuators, hydraulic actuators and the like, constrained at a first end of an articulation lever provided with a second end connected to the side edge of said movable front shutter, so that: when said linear actuating member takes a first operating condition, said articulation lever is arranged in a main direction (W) which defines an acute inner angle () with a linear action direction (K) of said linear actuating member and said movable front shutter takes said first position in which it fully closes said outer side of said initial chamber; when said linear actuating member takes a second operating condition, said articulation lever is arranged in a main direction (W') which defines an obtuse inner angle (.phi.) with said linear action direction (K) of said linear actuating member and said movable front shutter, following a rotation of said articulation lever about a fulcrum defined at said first end of said articulation lever, takes said second position in which it fully opens said outer side of said initial chamber.
However, the structure recited in claim 15 is an obvious variation on the first actuating means in modified Farneman.

With regard to claim 16: The device of modified Farneman further comprises a second moving means (another portion of the containing handling system) comprised of at least one transmission assembly, e.g. belts, chains, push rods, etc., installed in said pyrolysis chamber 14 and at a bottom of said second tubular body which are cooperate with said first moving means to determine the advancement of said shaped carriage along said longitudinal axis (X) from said initial chamber to said pyrolysis chamber 14 when said center shutter 38 takes said opening position (Figures 1 and 3A, paragraphs [0142]-[0151]).
Although it is not explicitly stated, it is understood that the second moving means is necessarily operatively connected to a second driving means, i.e. an engine or motor of some sort, as the second moving means (containing handling system), which is comprised of, for example, belts, chains, or push rods, requires some sort of engine or motor to induce the movement thereof.
With regard to claim 17: Said second moving means cooperate with third moving means (another portion of the containing handling system) comprised of at least one transmission assembly, e.g. belts, chains, push rods, etc., which are installed in said final cooling chamber 42 and at a bottom of said 
Although it is not explicitly stated, it is understood that the third moving means is necessarily operatively connected to a third driving means, i.e. an engine or motor of some sort, as the third moving means (containing handling system), which is comprised of, for example, belts, chains, or push rods, requires some sort of engine or motor to induce the movement thereof.
With regard to claim 18: Modified Farneman does not explicitly teach that the that said first tubular body is made integral with said movable center shutter by means of a first peripheral flange, which is: arranged at a first head of said first tubular body; protruding from the outer surface of said first tubular body; fixed to a first side face of said movable center shutter; or that said second tubular body is made integral with said movable center shutter through of a second peripheral flange which is: arranged at a second end, opposed to said first end, of said second tubular body; protruding from the outer wall of said second tubular body; fixed to a second side face, opposed to said first side face, of said movable center.
However, the movable center shutter 38 is configured to be integral with the first and second tubular bodies in that said moveable center shutter is configured to be slidably disposed between and in contact with said first and second tubular bodies (Figures 1 and 3A, paragraphs [0142]-[0151]). A person having ordinary skill in the art would recognize that movable center shutter would need to be provided with some sort of track in which to slide in order to stabilize sliding of thereof so as to prevent the shutter from becoming misaligned. A person having ordinary skill in the art would recognize that such a track could be constituted by a first peripheral flange arranged at a first head of said first tubular body; protruding from the outer surface of said first tubular body; fixed to a first side face of said movable center shutter and a second peripheral flange which is: arranged at a second end, opposed to said first end, of said second tubular body; protruding from the outer wall of said second tubular body; fixed to a second side face, opposed to said first side face, of said movable center.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by making said first tubular body integral with said movable center shutter by means of a first peripheral flange, which is: arranged at a first head of said first tubular body; protruding from the outer surface of said first tubular body; fixed to a first side face of said movable center shutter; 
With regard to claim 19: In modified Farneman, the microwave heating source 22 includes a microwave heating source that is uniformly distributed on the outer walls of the second tubular body with which it is coupled (Figures 1 and 3A, paragraphs [0132]-[0137], [0142], and [0143]). Although it is not explicitly stated, it is understood that the coupling is necessarily carried out by some sort of fastening means, i.e. some element which fastens the microwave heating source 22, to the second tubular body. Wherein the microwave heating source 22 contains internally at least one microwave generation device connected to a central processing and control unit (controller) 25 (Figures 1 and 3A, paragraphs [0132]-[0137], [0142], and [0143]).
Although it is not explicitly stated, it is understood that the microwave heating source 22 necessarily includes a cartridge feeder, i.e. a housing, which contains internally the at least one microwave generation device, as such a cartridge feeder, i.e. housing, is necessary to protect the at least one microwave generation device and prevent it from emitting microwaves in undesired directions to the area outside of the tubular bodies.
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding one or more cartridge feeders, i.e. one or more housings, to the microwave heating source 22, wherein the one or more cartridge feeders contains internally the at least one microwave generation device of the microwave heating source, in order to provide said microwave heating source with a housing that protects the at least one microwave generation device and prevents it from emitting microwaves in undesired directions to the area outside of the tubular bodies.
Modified Farneman is silent to the device comprising a plurality of microwave heating sources.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by duplicating the microwave heating source 22, such that Farneman is provided with a plurality of microwave heating sources, in order to obtain a predictably functional device which comprises multiple microwave heating sources.	Note: In duplicating the microwave heating sources, it would have been obvious to one of ordinary skill in the art to distribute the on the outer wall of the second tubular body in a uniform manner in order to ensure that said microwaves provide microwave energy to pyrolysis chamber in a uniform manner. 
With regard to claim 20: In modified Farneman, said second tubular body includes shielding means (quartz pressure windows) 134 and 136 transparent to microwaves (E), interposed between said microwave heating sources 22 (of which there are a plurality in modified Farneman as discussed in the rejection of claim 19 above) and said pyrolysis chamber 14 which they face, adapted to protect said heating sources 22 against the high temperatures and against corrosive and/or aggressive gases which develop inside said pyrolysis chamber 14 during said pyrolysis treatment (Figure 12, paragraphs [0167] and [0170]). 
With regard to claim 21: In modified Farneman, the shielding means comprises a plurality of main laminar plates (quartz pressure windows) 134 and 136 made of refractory material (quartz) with high mechanical strength and transparent to microwaves and facing said pyrolysis chamber 14 (Figure 12, paragraphs [0167] and [0170]). Although it is not explicitly stated, it is understood that the plurality of main laminar plates (quartz pressure windows) 134 and 136, by virtue of being disposed in the wall of the second tubular body, are necessarily coupled to the inner wall thereof by means of some supporting means, i.e. some element which secures and supports the main laminar plates (quartz pressure windows) 134 and 136 in the wall of the second tubular body.
Modified Farneman does not explicitly teach at least one secondary laminar plate for each of said microwave generation devices of said cartridge feeders, made of a material which is transparent to said microwaves (E), facing from one side said main laminar and on the opposite side said microwave 
However, the claimed at least one secondary laminar plate reads upon a redundant laminar plate which is configured identically to the main laminar plate and is arranged such that it will take over the function of the main laminar plate if said main laminar plate is compromised. Such redundancy is notoriously well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding a plurality of secondary (redundant) laminar plate associated with each of the primary laminar plates of said microwave generation devices of said cartridge feeders, made of a material which is transparent to said microwaves (E), facing from one side said main laminar and on the opposite side said microwave generation devices of each of said cartridge feeders and firmly contained in a through hole made in said second tubular body, in order to provide the shielding means with a redundancy such that the secondary laminar plates will take over the function of their corresponding primary laminar plate, should any of said primary laminar plates be compromised. 
With regard to claim 22: Modified Farneman is silent to said main laminar plate extending over the entire axial length of said second tubular body and is removably and slidingly coupled to said inner wall of said second tubular body by means of said supporting means, which act as guides during insertion in position and/or extraction of said main laminar plate.
However, such a configuration is an obvious variation on the configuration of the laminar plates in Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the main laminar plate such that the main laminar plate extends over the entire axial length of said second tubular body and is removably and slidingly coupled to said inner wall of said second tubular body by means of said supporting means, which act as guides during insertion in position and/or extraction of said main laminar plate, in order to obtain a system having a predictably functional main laminar plate.
With regard to claim 23: Modified Farneman is silent to the supporting means being arranged in the upper part of said inner wall of said second tubular body and defining two mutually opposite 
However, such a configuration is an obvious variation on the configuration of the supporting means in Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the supporting means such that the supporting means are arranged in the upper part of said inner wall of said second tubular body and define two mutually opposite longitudinal seats in which two mutually opposite longitudinal peripheral portions of said main laminar plate slide and remain housed, in order to obtain a system having a predictably functional supporting means.
With regard to claim 24: Modified Farneman does not explicitly teach that said secondary laminar plate is stably sealed to the inner surface which delimits said through hole of said second tubular body and interposes between said microwave generation devices and said main laminar plate.
However, a person having ordinary skill in the art would recognize that said second laminar plate must be sealed in the claimed manner in order to protect the microwave generation devices from pyrolysis gases in accordance with their intended purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the secondary laminar plate such that it is stably sealed to the inner surface which delimits said through hole of said second tubular body and interposes between said microwave generation devices and said main laminar plate, in order to ensure that said second laminar plate is capable of protecting the microwave generation devices from pyrolysis gases in accordance with their intended purpose.
With regard to claim 25: Modified Farneman does not explicitly teach that said second tubular body comprises one or more terminal ducts projecting from the upper part of said outer wall of said tubular body and communicating with said pyrolysis chamber to cool the electrical and electronic part of said microwave heating sources.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding to said second tubular body one or more terminal ducts projecting from the upper part of said outer wall of said tubular body and communicating with said pyrolysis chamber to cool the electrical and electronic part of said microwave heating sources, in order to prevent the otherwise inevitable overheating thereof. 
With regard to claim 26: Modified Farneman does not explicitly teach that said second tubular body comprises on the upper part of an outer wall one or more auxiliary safety chimneys communicating with said pyrolysis chamber, at least one of which comprising at least one burst disc adapted to be activated to prevent damage to said second tubular body due to an abrupt and sudden increase in pressure in said pyrolysis chamber of said second tubular body.
However, the claimed auxiliary safety chimneys are essentially emergency pressure relief valves. Emergency pressure relief valves are notoriously well known to those of ordinary skill in the art, and are well understood to be advantageous in that they prevent explosion or bursting of vessels due to over pressure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the device of Farneman such that said second tubular body comprises on the upper part of an outer wall one or more auxiliary safety chimneys communicating with said pyrolysis chamber, at least one of which comprising at least one burst disc adapted to be activated to prevent damage to said second tubular body due to an abrupt and sudden increase in pressure in said pyrolysis chamber of said second tubular body, in order to prevent the tubular bodies from bursting or exploding due to overpressure.
With regard to claim 27: In modified Farneman, each of the auxiliary safety chimneys necessarily have an outlet duct adapted to convey fumes and/or gases which may damage said burst disc to the outside connected to the burst disc, as such an outlet duct is required for the safety chimneys to fulfil their purpose of pressure relief. The connection of said outlet ducts to the region of the safety 
With regard to claim 28: In modified Farneman, the pyrolysis chamber has a cross section with a polygonal (rectangular) profile (Figures 1 and 3A, paragraphs [0142]-[0151]). Therefore, the pyrolysis chamber of modified Farneman, by virtue of its cross section having a polygonal (rectangular) profile, necessarily achieves the claimed result associated with said cross section having a polygonal profile, i.e. the chamber of modified Farneman necessarily promotes a more effective and efficient diffusion of the microwaves (E) generated by said heating sources in said pyrolysis chamber and on said polymeric material to be treated contained in said shaped carriage.
With regard to claim 29: In modified Farneman, said microwave heating source 22 is arranged at at least one side of said at least partially polygonal profile of said pyrolysis chamber 14, so that the magnetic field generated by said heating source is concentrated towards the central zone of said pyrolysis chamber, in which said shaped carriage loaded with said polymeric material to be treated by means said pyrolysis treatment is positioned (Figures 1 and 3A, paragraphs [0132]-[0137] and [0142]-[0152]).
Modified Farneman is silent to the device comprising a plurality of microwave heating sources.
However, The “mere duplication of parts has no patentable significance unless a new and unexpected result is produced,” (MPEP 2144.04(VI)B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by duplicating the microwave heating source 22, such that Farneman is provided with a plurality of microwave heating sources, in order to obtain a predictably functional device which comprises multiple microwave heating sources.
Modified Farneman does not explicitly teach that the microwave heating sources 22 are provided on at least one upper said of the pyrolysis chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by providing the microwave heating sources 22 on at least one upper said of the pyrolysis chamber, in order to obtain a device wherein the microwave heating sources are predictably capable of heating material within the pyrolysis chamber.
With regard to claim 30: Modified Farneman does not explicitly teach that said second tubular body comprises a finned outer structure, formed by a series of laminar fins projecting from an outer wall of said second tubular body, and adapted to compensate for the structural stresses generated by said at least partially polygonal profile of said pyrolysis chamber.
However, the design and implementation of elements for structurally reinforcing devices is well within the level of ordinary skill in the art. Furthermore, a person having ordinary skill in the art would recognize it is advantageous, if not absolutely necessary, to provide elements to structurally reinforce physical constructions.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the second tubular body to comprise a finned outer structure, formed by a series of laminar fins projecting from an outer wall of said second tubular body, and adapted to compensate for the structural stresses generated by said at least partially polygonal profile of said pyrolysis chamber, in order to structurally reinforce the second tubular body.
With regard to claim 31: Modified Farneman does not explicitly teach an auxiliary heating means arranged on a bottom of said second tubular body and inside said pyrolysis chamber, adapted to preheat, starting from ambient temperature, said polymeric material to be treated present in said shaped carriage.
However, provision of auxiliary, e.g. redundant, systems is well known in the art. Furthermore, a person having ordinary skill in the art would recognize that an auxiliary heating system could be used to advantageously increase the heating and pyrolysis rates in the device of modified Farneman. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding an auxiliary heating means arranged on a bottom of said second tubular body and inside said pyrolysis chamber, adapted to preheat, starting from ambient temperature, said polymeric material to be treated present in said shaped carriage, in order to provide the device of modified Farneman with a means of increasing the heating and pyrolysis rates in the pyrolysis chamber thereof. 
With regard to claim 32: Modified Farneman does not explicitly teach that the shaped carriage has an at least partially polygonal profile, formed at least by a central flat portion and two peripheral longitudinal flat portions, inclined with respect to said central portion from which they start in a symmetrically opposite manner, so as to define an open squared inner seat, facing upwards and adapted to stably receive said polymeric material to be subjected to said pyrolysis treatment.
However, the forgoing structure of the shaped carriage deals merely with the shape thereof. Mere changes in shape are considered to be matters of obvious design choice absent persuasive evidence that a particular configuration is significant (MPEP 2144.04(IV)B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by merely changing the shape of the shaped carriage, i.e. such that the shaped carriage has an at least partially polygonal profile, formed at least by a central flat portion and two peripheral longitudinal flat portions, inclined with respect to said central portion from which they start in a symmetrically opposite manner, so as to define an open squared inner seat, facing upwards and adapted to stably receive said polymeric material to be subjected to said pyrolysis treatment, in order to obtain a shaped carriage predictably capable of containing material to be subjected to pyrolysis.
With regard to claim 61: In modified Farneman, the third tubular body has a constructional structure substantially equal to that of said first tubular body (Figures 1 and 3A, paragraphs [0142]-[0151]).
Although it is not explicitly taught, it is understood that the interface chimneys 52 and 56 which supply inert gas to the third tubular body in modified Farneman are capable of functioning as cooling .

Claims 33, 34, and 56-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farneman as applied to claim 1 above, and further in view of Teshima et al. (US 6,332,909), hereafter referred to as Teshima.
With regard to claim 33: Modified Farneman does not explicitly teach that that said movable center shutter has a box-like structure comprising an fixed outer bearing casing coupled to said first tubular body and to said second tubular body, and a movable inner assembly contained in said fixed outer bearing casing with which is coupled by means of main guiding means and operatively connected to said second actuating means which slide it vertically and alternately at least between: a lowered position, coinciding with said closing position, in which said movable inner assembly physically separates each other said initial chamber and said pyrolysis chamber, thus closing an axial outlet mouth of said first tubular body and an axial inlet mouth of said second tubular body; a raised position, coinciding with said opening position, in which said movable inner assembly puts said initial chamber and said pyrolysis chamber into communication with each other, thus opening said axial outlet mouth of said first tubular body and said axial inlet mouth of said second tubular body.
However, such a structure for shutters is known in the art. For example, Teshima teaches a pyrolysis apparatus (abstract), the apparatus having a plurality of movable shutters (closable partitions) 105, each having a box like structure like the movable center shutter of Applicant’s claim 33 (Figures 1 and 21, Columns 46 and 47). Furthermore, a person having ordinary skill in the art would recognize that movable center shutter in Farneman would need to be provided with some sort of track in which to slide in order to stabilize sliding of thereof so as to prevent the shutter from becoming misaligned. A person having ordinary skill in the art would recognize that such a track could be constituted by the box like structure taught by Teshima.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman in view of Teshima by adding to the movable center shutter, a box-like structure 
With regard to claim 34: Modified Teshima is silent to said main guiding means being arranged in the inner longitudinal surface of two side walls opposed to each other of said fixed outer bearing casing and cooperating with a transverse rod belonging to said movable inner assembly of said movable center shutter and operatively connected to said second actuating means.
However, However, such a configuration is an obvious variation on the configuration of the movable center shutter in modified Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the movable center shutter such that said main guiding means are arranged in the inner longitudinal surface of two side walls opposed to each other of said fixed outer bearing casing and cooperate with a transverse rod belonging to said movable inner assembly of said movable center shutter and operatively connected to said second actuating means, in order to obtain a system having a predictably functional movable center shutter.
With regard to claim 56: Modified Farneman is silent to the movable center shutter comprising one or more interface ducts, coupled to the outer wall of said outer fixed bearing casing of said movable shutter and adapted to replace the air present in said outer fixed bearing casing with an inert gas under pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by providing the movable center shutter with one or more interface ducts, coupled to the outer wall of said box like structure, i.e. to the outer fixed bearing casing thereof, and adapted to replace the air present in said outer fixed bearing casing with an inert gas under pressure, in order to prevent mingling of such air with gases evolved during pyrolysis so as to reduce the risk of explosion or fire.
With regard to claim 57: Modified Farneman does not explicitly tech that said outer fixed bearing casing of said movable center shutter has in an upper lamina a through slot adapted to ease the removal of said movable inner assembly of said movable shutter and/or inspection, maintenance, repair and/or replacement of the inner volume of said outer fixed bearing casing or of the components of said movable inner assembly.
However, a person having ordinary skill in the art would recognize that such a through slot in the upper lamina would be needed to remove the movable inner assembly of said movable shutter and/or to access inner components of the box like structure of the movable center shutter. A person having ordinary skill in the art would recognize that such access and/or removability would be necessary to facilitate maintenance, cleaning, and replacement of components of the movable center shutter in modified Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the movable center shutter such that said outer fixed bearing casing thereof has in an upper lamina a through slot adapted to ease the removal of said movable inner assembly of said movable shutter and/or inspection, maintenance, repair and/or replacement of the inner volume of said outer fixed bearing casing or of the components of said movable inner assembly.
With regard to claim 58: Modified Farneman does not explicitly teach that said outer fixed bearing casing of said movable center shutter has in the side surface one or more revolving service doors to allow installation, inspection, maintenance, repair and/or replacement of the components of said movable inner assembly or cleaning of the inside of said outer fixed bearing casing.
However, a person having ordinary skill in the art would recognize that such a revolving service door would be needed to access inner components of the box like structure of the movable center shutter without total disassembly of the movable center shutter. A person having ordinary skill in the art would recognize that such access would be necessary to facilitate maintenance, cleaning, and replacement of components of the movable center shutter in modified Farneman.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by configuring the movable center shutter such that said outer fixed bearing casing of said movable center shutter has in the side surface one or more revolving service doors, in order to allow installation, inspection, maintenance, repair and/or replacement of the components of said movable inner assembly or cleaning of the inside of said outer fixed bearing casing without complete disassembly of said movable center shutter.
With regard to claim 59: Modified Farneman does not explicitly teach that said movable center shutter comprises inside said box-like structure at least one sealing gasket interposed between said movable inner assembly and said outer fixed bearing casing.
However, a person having ordinary skill in the art would recognize that such a sealing gasket would be needed in order for the movable center shutter of modified Farneman to function as a sealing door between the initial zone 34 and the pyrolysis zone 14 as is desired in modified Farneman (see Farneman: Figures 1 and 3A, paragraphs [0142]-[0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding to said movable center shutter, inside said box-like structure, at least one sealing gasket interposed between said movable inner assembly and said outer fixed bearing casing, in order to ensure that said movable center shutter 38 functions properly as a sealing door between the initial zone 34 and the pyrolysis zone 14.
With regard to claim 60: Modified Farneman is silent to a metal sealing gasket arranged outside said box-like structure of said movable center shutter and interposed between said outer fixed bearing casing of said movable center shutter and said second tubular body. 
However, a person having ordinary skill in the art would recognize that such a metal sealing gasket would be needed in order for the movable center shutter of modified Farneman to function as a sealing door between the initial zone 34 and the pyrolysis zone 14 as is desired in modified Farneman (see Farneman: Figures 1 and 3A, paragraphs [0142]-[0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Farneman by adding a metal sealing gasket arranged outside said box-like structure of said movable center shutter and interposed between said outer fixed bearing casing of said movable center shutter and said second tubular body, in order to ensure that said movable center shutter 38 functions properly as a sealing door between the initial zone 34 and the pyrolysis zone 14.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clot et al. (US 6,168,688) teaches a pyrolysis device similar to that of the claims.
Brewer (US 4,401,513) teaches a pyrolysis device for the disposal of polymeric materials (i.e. tires), the device comprising a tubular body defining a pyrolysis chamber and configured to accept a shaped carriage holding polymeric material. 
Kutrieb (US 4,507,174) teaches a pyrolysis device for the disposal of polymeric materials (i.e. tires), the device comprising a tubular body defining a pyrolysis chamber and configured to accept a shaped carriage holding polymeric material.
Apffel (US 4,839,151) teaches a pyrolysis device for the disposal of polymeric materials (i.e. tires), the device comprising multiple tubular bodies defining a plurality of chambers including a pyrolysis chamber and configured to accept a shaped carriage holding polymeric material.
Novak (US 7,927,465) teaches a pyrolysis device for the disposal of polymeric materials (i.e. tires), the device comprising a tubular body defining a pyrolysis chamber and a plurality of microwave heating sources for activating pyrolysis treatment on polymeric material in the pyrolysis chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772